Name: 83/310/Euratom: Council Decision of 14 June 1983 approving amendments to the Statutes of the Joint European Torus (JET), Joint Undertaking
 Type: Decision
 Subject Matter: electrical and nuclear industries;  European construction;  Europe
 Date Published: 1983-06-23

 Avis juridique important|31983D031083/310/Euratom: Council Decision of 14 June 1983 approving amendments to the Statutes of the Joint European Torus (JET), Joint Undertaking Official Journal L 164 , 23/06/1983 P. 0035 - 0036 Spanish special edition: Chapter 12 Volume 4 P. 0098 Portuguese special edition Chapter 12 Volume 4 P. 0098 *****COUNCIL DECISION of 14 June 1983 approving amendments to the Statutes of the Joint European Torus (JET), Joint Undertaking (83/310/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 50 thereof, Having regard to the proposal from the Commission, Whereas, for the purposes of implementing the JET project, the Council, by Decision 78/471/Euratom (1), established 'the Joint European Torus (JET), Joint Undertaking, and adopted the Statutes thereof, later amended by Decision 79/720/Euratom (2); Whereas, following its accession to the European Communities, the Hellenic Republic requested accession to the JET Joint Undertaking; Whereas the JET Council has approved the accession of the Hellenic Republic to 'the Joint European Torus (JET), Joint Undertaking', and the amendments to the Statutes required by that accession and by some other changes which have occurred since the last amendments to the Statutes, HAS DECIDED AS FOLLOWS: Article 1 The amendments to the Statutes of the 'Joint European Torus (JET), Joint Undertaking', annexed to this Decision, are hereby approved. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Luxembourg, 14 June 1983. For the Council The President I. KIECHLE (1) OJ No L 151, 7. 6. 1978, p. 10. (2) OJ No L 213, 21. 8. 1979, p. 9. ANNEX The Statutes of 'the Joint European Torus (JET), Joint Undertaking' shall be amended as follows: 1. Article 1.3 shall be replaced by the following: '1.3. The Joint Undertaking shall have the following members: - the European Atomic Energy Community (hereinafter referred to as "Euratom"), - the Belgian State (hereinafter referred to as "Belgium") acting for its own part (Laboratoire de physique des plasmas of the Ã cole royale militaire) and on behalf of the UniversitÃ © libre de Bruxelles (Service de chimie-physique II of the ULB), - the Commissariat Ã l'energie atomique, France (hereinafter referred to as "CEA"), - the Comitato nazionale per la ricerca e per lo sviluppo dell'energia nucleare e delle energie alternative, Italy (hereinafter referred to as "ENEA" which, until 5 April 1982, was named Comitato nazionale per l'energia nucleare, CNEN), - the Consiglio nazionale delle ricerche, Italy (hereinafter referred to as "CNR"), - the Hellenic Republic (hereinafter referred to as "Greece"), - the Forsoegsanlaeg Risoe, Denmark (hereinafter referred to as "Risoe"), - the Grand Duchy of Luxembourg (hereinafter referred to as "Luxembourg"), - Ireland, - the Kernforschungsanlage Juelich GmbH, Federal Republic of Germany (hereinafter referred to as "KFA"), - the Max-Planck-Gesellschaft zur Foerderung der Wissenschaften e.V. - Institut fuer Plasmaphysik, Federal Republic of Germany (hereinafter referred to as "IPP"), - the Swedish Energy Research Commission (hereinafter referred to as "SERC", which succeeded the National Swedish Board for Energy Source Development on 1 July 1982), - the Swiss Confederation (hereinafter referred to as "Switzerland"), - the Stichting voor Fundamenteel Onderzoek der Materie, the Netherlands (hereinafter referred to as "FOM"), - the United Kingdom Atomic Energy Authority (hereinafter referred to as "the Authority or the host organization").' 2. Article 4.1.1 shall be replaced by the following: '4.1.1. The members of the Joint Undertaking shall be represented in the JET Council as follows, the vote of each pair of representatives being wighted as indicated: 1.2.3 // Representing // Number of representatives // Weighting of vote // - Euratom // 2 // 5 // - Belgium // 2 // 2 // - CEA // 2 // 5 // - ENEA nad CNR jointly // 2 // 5 // - Greece // 2 // 1 // - Risoe // 2 // 2 // - Luxembourg // 2 // 1 // - Ireland // 2 // 1 // - IPP and KFA jointly // 2 // 5 // - SERC // 2 // 2 // - Switzerland // 2 // 2 // - FOM // 2 // 2 // - Authority // 2 // 5.'